 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNissan Research and Development, Inc.andUnitedSteelworkersofAmerica,AFL-CIO-CLC.Cases 7-CA-25951 and 7-RC-18022September 19, 1989DECISION AND ORDERBY CHAIRMAN STEPHENSAND MEMBERSCRACRAFT AND HIGGINSOn January 30, 1987, Administrative Law JudgeThomas D. Johnston issued the attached decision.The General Counsel filed exceptions and a sup-porting brief and the Respondent filed cross-excep-tions, a brief in support, and an answering brief.The General Counsel filed an answering brief toRespondent's cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions and to adopt the recommended Order.Respondent Nissan Research and Development(NRD) is engaged in the testing and developmentof motor vehicles. NRD is a subsidiary of NissanMotors Corporation (NMC). NRDis inMichigan;NMC is in California. NMC handles NRD's pay-roll and benefits policies.The Union began itsorganizingcampaign at Re-spondent in spring 1986 after it was contacted byone of the NRD automotive technicians who wasdissatisfiedwith numerous policies at NRD. TheUnion conducted a meeting at which a majority ofthe auto technician employees signed authorizationcards.The authorization card at issue here is printed onboth sides. The front of the card states, "I herebyauthorize theUnited Steelworkers of America,AFL-CIO-CLC to representme incollective bar-gaining" and includes spaces for the signer's name,address, telephone number, employer, job title, de-partment, office location, date,and signature. Inthe lower right hand corner of the front of thecard, in parentheses, is the word "over."The back of the card states:Dear EmployeeThe purpose of signing this AuthorizationCard is to have the United States Government'The Respondent has excepted to some of the judge's credibility find-ings.The Board's establishedpolicyisnot to overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188F 2d 362 (3d Cir 1951)We have carefullyexamined the record and find no basis for reversingthe findings(the National Labor Relations Board) conducta Secret Ballot Election for all eligible em-ployees at your place of work.The signed Authorization Card is not an ap-plication for membership in the Office, Techni-cal and Professional Division of the UnitedSteelworkers of America.By Federal Law 30% of all eligible employ-ees mustsign Authorization Cards in order tohave the Government conduct a Secret BallotElection to determine if a majority of the eligi-ble employees at your place of work desireUnion Representation.The signed Authorization Cards are keptconfidential.Your employer will not knowthat yousigned anAuthorization Card unlessyou tell him.At the time the cards were solicited, the follow-ing oral representations were made to the employ-ees by the union proponents: "Signing the card wasin effect to get the ball rolling so they could peti-tion for an election"; "they needed to have thecards signed before they could petition to have anelection"; "the purpose of signing the card was justto have an election started" (this statement wassubsequently contradicted on cross-examination);and "it would look good if a majority signed cardsso they could petition the Board to hold an elec-tion."Five of the six unit employees signed thecards at the union ,meeting.The sixth employeesigned ata later time.After the cards were solicited and signed, theUnion filed a petition seeking to represent NRD'sauto technicians.NMC's personnelrelationsman-ager,Morris Duckworth, was alerted by the filingof the Union's petition to the problems at NRD.He traveled to Michigan and questioned the NRDauto technicians concerning what they perceived tobe their problems. After hearing the auto techni-cians' complaintsabout low wages and problemswithmanagement, Duckworth indicated that hewould see what could be done about their con-cerns. It was determined by NMC that the NRDauto technicians were being paid less than whatsimilarNMC employees were being paid and itwas decided that the auto technicians' wageswould be raised to a level comparable to that re-ceived by other similarly situated employees atNMC. As a result, the NRD auto technicians'wages were substantially increased (17.8%-36%).The wage increase appeared in paychecksissued 1day before the May 16, 1986 election, which theUnion lost.Respondent contended the wage increases werejustified because it had determined company policy296 NLRB No. 80 NISSAN RESEARCH & DEVELOPMENT599was not being followed at NRD. The administra-tive law judge rejected Respondent'sargumentsand found the Respondent in violation for solicitingemployee grievances with an implied promise toremedy them and for granting a wage increase. Weaffirm and we also adopt the judge'sfinding thaton the basis of these two violations,which werealso timely alleged as objections to the election, theelection should be set aside.As to the authorization cards, the judge foundthat the stated purpose of the cards was to securean election and thus negated its use for any otherpurpose.As a result the judge found the cardswere invalid to establish that the Union representeda majority of the employees.As there was no othershowing that the Union represented a majority ofthe employees,the judge found it unnecessary todetermine if the Respondent's unfair labor practiceswarranted a bargaining order.We agree with thisresult as we also find the authorization card in thiscase to be ambiguous.Though thecard authorizesthe Union to represent the signer in collective bar-gaining,the authorization is qualified,if not negat-ed, by the language on the card(which several ofthe signers admittedly read),stating that"[t]hepur-pose of signing"the card is to have a Board-con-ducted election.(Emphasis added.)Given this lan-guage,we do not agree thatthiscard clearly andunambiguously authorizes the Union to representthe employees. CompareJohn S. Barnes Corp.,180NLRB 911, 913 (1970), enfd. 77 LRRM 2372 (D.C.Cir. 1971), cert. denied 404 U.S. 854 (1971), inwhich the Board found the cards at issue did notclearly and unambiguously authorize the union torepresent the signers in collective bargaining be-cause the authorization was temperedby a refer-ence to an election.As we conclude that the card here is ambiguous,we then look to the card solicitors' solicitations todetermine if their statements removed the ambigui-ty by making the employees aware that the cardhad two clearly defined purposes:(1) to authorizethe Union to be theirbargaining representative, asit stated on one side, and/or(2) to obtain an elec-tion,as it stated on the other.The solicitors' state-ments do not achieve that end. To the contrary,the statements only reinforce the card's stated writ-ten purpose:sign the card to enable the Union toset in motion the process leading to a Board-con-ducted election.2 In these circumstances, the am-biguous nature of the card remains,and the factthat the solicitors'statements did not expresslyx Two otherstatementsprinted on the card, i e., the cardisnot an ap-plication for membership and 30 percent of theeligible employees mustsign a cardto obtain an election,further support the conclusionthat thecard's purpose was electoraland not representationallimit the purpose of signingthe card tosecuring anelection is of no significance.Nor does the fact thatone employee was told by a card solicitor that theRespondent might"instate"the Union if all six em-ployees signed cards alter these conclusions. Thestatementwas made to only one employee andthere is no indication that the other cardsigners hadknowledge of it. Consequently, even if the state-ment'smeaning were clear,itwould not establishthat the five other cardsigners were aware thattheir signatures authorized the Union to representthem.Since the ambiguity inherent in the cards wasnot clarified by the card solicitors,the signed cardsdo not represent an endorsement of the Union asthe employees'representative.We also find thecards to be sufficiently ambiguous to invalidatethem as a basis for the issuance of a bargainingorder underNLRB v. Gissel Packing Co.3The Supreme Court was careful inGissel(whichconsolidated four cases whose facts involved justsingle-purpose cards)to reserve judgment on theapplicability of theCumberland Shoe4rule "whenapplied to ambiguous,dual-purpose cards."5 Thepresent case clearly shows the problem of usingambiguous authorization cards to try to establishmajority status.It cannot be determined from thecontent of the cards what the employees intendedwhen they signed them.It is certainly not clearthat the employees signed the cards with the intentthat the Union represent them, particularly in viewof the oral representations made to them about anelection.We agree with the Fifth Circuit's observa-tionsinNLRB v. J. M. Machinery Corp.,410 F.2d587, 593 (5th Cir. 1969), that "if unions wish toperfect their majority claims on the basis of author-ization cards they should do so with cards whichclearly state their purpose."The essential difference between our approachand that of our dissenting colleague is to be foundin the premises from which we start.Member Cra-craft adopts as an initial premise that the card hereis an unambiguous,dual-purpose card that both un-conditionally authorizes the Union to be the signa-tory employee's bargaining representative and con-stitutes the signatory employee's request for a rep-resentation election.From that premise,she thenexaminesthe "totality of thecircumstances" sur-rounding the card solicitations to determine wheth-er the signatory employees were led to believe thata 395 U S 575 (1969)4 144 NLRB 1268 (1963)5 395 U S at 609. The Courtsuggested that a single-purpose card isunambiguous because "it states on its face that the signer authorizes theUnion to represent the employee for collective bargaining purposesandnot to seek an election."Id. at 584.Emphasis added 600DECISIONSOF THE NATIONALLABOR RELATIONS BOARDan electionwas thesoleobjective of obtainingsigned cards.Because in her view there was nosuch evidence,the cards'purpose of union authori-zation remains intact so as to be counted in deter-mining majority support for aGisselbargainingorder.In contrast,we start from the premise that thecard here is ambiguous.It cannot be said with suf-ficient certainty that the card bestows unqualifiedunion authorization,coupled witha request for anelection.If anything,we find it more likely that thecard supported only a request for an election, withthe union authorization fulfilling a statutory prereq-uisite to the holding of the election and thus is onlya conditionalgrant of bargainingauthority to theUnion.6In the present case there is no evidence to showthat the Union made it clear to the employees, savepossibly one of the six (Montibellar), that the cardscould form the basis for securing representationwithout an election.As a result we agree with thejudge that the cards do not establish that the Unionenjoyed majority status and thus are insufficient tosupport a bargaining order.ORDERThe National LaborRelationsBoard adopts therecommendedOrder of theadministrative lawjudge andorders that the Respondent,Nissan Re-search andDevelopment, Inc., Ann Arbor, Michi-gan, itsofficers,agents,successors,and assigns,shall take theactionset forth in the Order.IT IS FURTHER ORDERED that the election held inCase 7-RC- 18022 beset aside and the case re-manded to the RegionalDirector for Region 7 toconduct anew election at such timeas he deemsappropriate.MEMBERCRACRAFT,dissenting in part.Years of litigation over bargaining orders devel-oped theCumberlandShoe'doctrine,a clear prin-6 SeeLevi Strauss & Co,172 NLRB 732, 733 (1968), a case involving asingle-purpose authorizationcard in which the Board explained why thelanguage ofSec. 9(c)(1)(A) rendersa simple request for a representationelection legally insufficient to trigger the Board's processes without someshowing that"the employees'wish to berepresented by a particular labororganization,arequirement that entails an expression of intent in all re-spects the same as that in an authorizationcard " Thus,as a practicalmatter,an ostensibly single-purpose card requesting an election will inevi-tably bea dual-purpose one,having somereferenceto the union beingthe authorized bargaining agent for the signatory employee.The conun-drum is whether the signatoryemployee is understoodto have grantedonly conditional representationalauthority for the purpose ofholding anelection,or instead to have given unreservedauthority (which can beused to establish the union's majority status without an election).iCumberlandShoeCorp.,144 NLRB 1268 (1963), enfd 351 F 2d 917(6th Cir 1965), reaffirmed inLevi Strauss & Co,172 NLRB 732 (1968),both approved inNLRB v. Gissel Packing Co,395 U.S 575,606-608(1969).ciple of law with regard to solicitation of signa-tures on single-purpose2 authorization cards. If thesolicitor orally represents to the signer that thepurpose of signing the single-purpose authorizationcard is to obtain an election,the card is still valid.3However,if the solicitor states that the sole pur-pose in signing the card is to obtain an election, thecard may not be counted in assessing the union'smajority.4The law is not as clear with regard to dual-pur-pose cards.5The Board has traditionally honoredsuch cards6 while the circuit courts of appealshave sometimes disagreed with the Board's rule.?8A single-purpose authorization card may be a union membershipcard,an application for membership,a dues-checkoff authorization, or acard that designates the union as the signer's bargaining representative C.Morris,The Developing Labor Law503-504(2d ed 1983)8 See,e g,MontgomeryWard & Co.,288 NLRB 126 at 127 (1988)(statements that signatures are needed to bring in a union, have a meet-ing, get information, or get an election are not inconsistent with thestated representative purpose of the card),Horizon Air Services,272NLRB 243,258 fn.18 (1984),enfd 761 F.2d 22(1stCir 1985) (cards areto get an election and have a union representative come to talk to em-ployees),Windsor Industries,265NLRB 1009,1020-1021 (1982), enfdenied on other grounds 730 F.2d 860(2d Cir 1984) (cards will be usedto get enough votes for a closed ballot election)4 As the Court stated in[E]mployees should be bound by the clear language of what theysign unless that language is deliberately and clearly canceled by aunion adherent with words calculated to direct the signer to disre-gard and forget the language above his signature395 US at 606 See alsoBurlington IndustriesvNLRB,680 F 2d 974(4thCir 1982)(cards invalid because signers were told they were tobring in a union for an election purpose only;cards were just for percent-age of the representation inside the plant to ask for an election),StanleyM. Feil,Inc., 250 NLRB 1154, 1173 (1980) (card of employee Hall signedon March 10,1978, not counted where employee told it would be usedonly to achieve an election)5In fact,there does not appear to be complete agreement regardingthe nature of dual-purpose cards. In bothDresser Industries,248 NLRB33 (1980),modified 654 F.2d 944(4th Cir 1981),andWorld Wide Press,242 NLRB 346 (1979), the"dual purpose"cards stated they were to so-licit the privilege of becoming a member(membership)and to designatethe union to represent the employee in all negotiations(authorization) InC. J. GlasgowCo., 148 NLRB 98 (1964),enfd.356 F 2d 476(7thCir1966), the cards were to "authorizethe UAW torepresent me" (authori-zation)and to be used"in support of the demandof (UAW)for rec-ognition or for an NLRB election" (recognition/election) 148 NLRB at104. See alsoLenzCo.,153 NLRB 1399 (1965), enf denied in relevantpart 396 F 2d 905 (6th Cir.1968) (bold type on cards stated their purposewas to petition for an election(election)while fine print authorized theunion to represent employees(authorization))See also S Schlossbergand F Sherman,Organizing and the Law50-51 (rev ed 1971)6 See, e g,Dresser Industries,248 NLRB 33(1980),modified 654 F 2d944 (4th Cir 1981) (cards were for membership and authorization);LenzCo., 153 NLRB 1399 (1965), enf denied in relevant part 396 F2d 905(6th Cir. 1968) (cards were for the purpose of petitioning the Board foran election and authorizing the union to represent the employees); C J.Glasgow Co,148 NLRB 98 (1964), enfd. 356 F2d 476 (7th Cir. 1966)(cards were for authorizing the union to represent the employees and forrecognition or an election),PetersonBras,144 NLRB 679 (1963), enfdenied in relevant part 342 F.2d 221(5th Cir 1965) (authorization andrecognition/election),Winn-Dixie Stores,143NLRB 848,851 (1963),enfd 341 F 2d 750 (6th Cir 1965), cert.denied 382 U S 830(1965) (elec-tion and authorization)Among those courts that have rejected the use of dual-purpose cardsto support a Gissel bargaining order are the Fifth and Sixth CircuitCourts of Appeals.SeeKawneer Ca v NLRB,413 F.2d 191,194-195 (6thCir 1969),ITT Semi-Conductors,395 F 2d 257 (5th Cir 1968);NLRB Y.Continued NISSAN RESEARCH & DEVELOPMENT601The Supreme Court has not passed on the conflictamong the circuits with regard to dual-purposecards.8However, the Court has cautioned theBoard with regard to single-purpose cards that thetrial examiner's findings inGeneral Steel Products,157 NLRB 636 (1966), "represent the limits of theCumberlandrule'sapplication"and to "guardagainst an approach any more rigid than that inGeneral Steel."InGeneral Steel,the trial examinerstated:Accordingly, I reject the Respondent's con-tention"that if a man is told that his card willbe secret, or will be shown only to the LaborBoard for the purpose of obtaining election,thatthisis theabsolute equivalent of telling himthat it will be used `only'for purposes of obtain-ing an election."With respect to the 97 employees . . . Re-spondent . . . contends. . .that their cardsshould be rejected because each of these em-ployees was toldone or moreof the following:(1) that the card would be used to get an elec-tion, (2) that he had the right to vote eitherway, even though he signed the card,and (3)that the card would be kept secret and notshown to anybody except to the Board inorder to get an election.For reasons hereto-fore explicated,Iconclude that these state-ments, singly or jointly,do not foreclose useof the cards for the purpose designated ontheir face.157 NLRB at645. (Emphasis added.)Initially,as noted above,itappearsthat there isno such thing as a "true" dual-purposecard.Au-thorization cards may reflect one, two, or morevarying purposes.Accordingly,Iconclude thatthere can be no bright line rule with regard to allShelbyMfgCa, 390 F 2d 595, 596 (6th Cir. 1968),NLRB v PetersonBros,342 F 2d 221 (5th Cir 1965) However,both the Districtof Colum-bia and SeventhCircuit Courts of Appealshave accepted dual-purposecards in support of bargaining ordersSeeNLRB v. Fosdal Electric,367F 2d 784, 787 (7th Cir. 1966),Auto Workers (Aero Corp) Y NLRB,363F 2d 702, 704 (D C Cir 1966);NLRB v. C J. Glasgow Co,356 F 2d 476,478 (7th Cir. 1966) The NinthCircuit has also suggested that dual-pur-pose authorization/election cards may be just as unambiguous as a single-purpose authorization card.SeeSahara DatsunYNLRB,811 F 2d 1317,1321 fn. 3 (1987),cert denied454 U.S. 835 (1987) ("Thecards are unam-biguous 'dual-purpose'cards that both request an election and designatethe [union] as the employee's representativeDual-purpose authorizationcards may be relied on to justifya Gissel order "),NLRB Y AnchorageTimes Publishing Co,637 F.2d 1359, 1362 fn 2, 1368-1369(9th Cir 1981)(counting dual election/authorization cardstowardGrsselbargainingorder majority)" "We need make no decision as to the conflicting approaches usedwith regard to dual-purpose cardsAnd we reiterate that nothing wesay here indicates our approvalof theCumberland Shoerulewhen ap-plied to ambiguous,dual-purpose cards "Gissel,395 U S. at 606, 609dual-purpose cards due to their varying nature.9 Asnoted inLevi Strauss:The foregoing does not of course imply thata finding of misrepresentation is confined tosituationswhere employees are expressly toldinhaec verbathat the "sole" or "only"purposeof thecards is to obtain an election. TheBoard has never suggested such a mechanisticapplication of the foregoing principles,as somehave contended.The Board looks to substancerather than to form.It is not the use or nonuseof certain key or"magic" words that is con-trolling, but whether or not the totality of cir-cumstances surrounding the card solicitation issuch as to add up to an assurance to the card-signer that his card will be used for no pur-pose other than to help get an election.172 NLRB at 733 fn.7.By analogy,I believe it isproper to look at the totality of the circumstancesin evaluating dual-purpose cards.Application of atotality of thecircumstances test herein leads me toconclude that the cards should be counted for pur-poses of grantinga Gisselbargaining order.The majority opinion fully sets forth the lan-guage utilized on the cards.The front of the cardstated that it was an authorization for the Union torepresent the employee in collective bargaining.The employee signed on the front and put his ad-dress, telephone number, employer,job title, de-partment,office location,and date on the front aswell. In the lower right-hand corner of the front ofthe cards the word"over"appeared in parentheses.The back of the card stated that "the" purpose ofthe authorization was to have an election,that thecard was not an application for membership, thatFederal law required a 30-percent showing of in-terest,and that the card would be kept confiden-tial.Three of the six employees stated affirmativelythat they did not read the back of the card while afourth employee stated that he could not recallreading the back of the card.109 Perhaps the best resolution to the problems raised regarding dual-pur-pose cards is to affirmatively state that henceforth we will use onlysingle-purpose cards to assess the union'smajority for purposes ofGisselbargaining would be willing to adopt such a rule,which would be pro-spectively applied to all cases in which cards were thereafter solicited.10 In adopting the rule that"employees should be bound by the clearlanguage of what they sign unless that language is deliberately and clear-ly cancelled,"the Supreme Court cautioned that the subjective motiva-tions of employees in signing authorization cards involved"an endlessand unreliable inquiry"due to the tendency "many months after a carddrive and in response to questions by company counsel,to give testimonydamaging to the union,particularlywhere"the company has in themeantime threatened employees in violation of Sec.8(a)(1).Gissel,395U.S at 608 Consistent with this principle,an employee's testimony thathe or she failed to read a card does not necessarily invalidate the Board'sreliance on the card as evidence of majority support See,e g ,Ona Corp.Continued 602DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBased on thetotalityofthe circumstances, Iwould not find that these cards were ambiguous.The statements on the back of the card were addi-tionally repeated orally to employees. None of thestatementson the back of the card nor any of theoral representations indicatedthat the onlypurposein signing the card was to have an election." Be-cause the back of the cards only stated what wehave held permissible to state orally, I would countthe cards as evidence of majority support.I believethat this result is consistentwith the totality of thecircumstances herein.The cards,although dualpurpose,are not ambiguous.It is clear that in sign-ing the cards the signers authorized the Union toact as their collective-bargaining agent rather thansolely requesting an election.Like my colleagues,Iwould prefer that unionsuse single-purpose authorization cards.Moreover,itappears that the SupremeCourtsignaled the ad-visability of such a practice in its references todual-purpose cards inGissel.12However, in light ofexisting precedent that has based bargaining orderson dual-purpose cards,' s and based on the totality261 NLRB 1378,1410 (1982),enfd.729 F2d 713 (11th Cir 1985) How-ever, such evidence is relevant in assessing the totality of the circum.stancesKeystonePretzel Bakery,242 NLRB 492, 493-494 (1979),enfd.696 F.2d 257 (3d Cir 1982) ("One factor which theBoard has consid-ered in the'totality of the circumstances'iswhether the employees readthe cards.")The affirmativeevidence that three of the employees did notread the backof theircards and that a fourth could not recall reading theback of his card may not be disregarded.Ifind this evidence relevantunder the totality of the circumstances herein and I would not discard itas subjectivemotivational evidence It does not have the inherent un-trustworthiness of a statement that attempts to disavow union activity fol-lowing the employer's commission of serious unfair labor practices. SeeGissel,395 U S at 608 citing Sheinkman,Recognitionof Unions ThroughAuthorizationCards,3 Ga. L. Rev. 319 (1969).1 'John S.BarnesCorp.,180 NLRB 911 (1970), enfd per curiam 77LRRM 2372 (D.C. Cir 1971),cert denied404 U.S. 854 (1971), relied onby mycolleagues,is distinguishable.In that case,seven cards were invali-dated becausetheystated at the top of the card,"In order that the Na-tional Labor Relations Board may conduct a secret ballot election, one-third of the employees must sign and return thiscard If youcare aboutyour conditions,don't delay Sign today"An authorization to representthe employee in collective bargaining followed-"Ihereby authorize the[Union] to represent me in collective bargaining on- wages and workingconditions"and then another reference to an election was made. "It ismy understanding that I will be invited to join should the union be elect-ed to representme." TheBoard held that this language did not clearlyand unambiguously authorize the Union to represent the employees. Inmy view,this is not the correct test to apply in determining whether avalid authorization exists. In any event,the cards used herein are suffi-ciently differentAccordingly,Ido not findBarnesuseful in determiningthe outcome hereiniz 395 U.S. at 606, 609."See,e.g.,C. J. Glasgow Co.,148 NLRB98 (1964),enfd 356 F.2d476 (7th Cir.1966) (cards were for authorization and recognition or anelection),Winn-Dixie Stores,143NLRB 848,851 (1963),enfd 341 F.2d750 (6th Cir1965), cert denied 382 U S 830(1965) (cards stated thatthe signer "authorize[d the union]to represent me and in my behalf peti-tion the NationalLaborRelations Board for an election to determine bar-gaining rights"relied on),Lenz Co.,153NLRB 1399(1965), enf. deniedin relevantpart 396 F.2d 905(6thCir.1968) (election/authorization).These cases were not overruled inGisseland I would not depart fromtheir holdings at this timeof the circumstances herein includingthe employ-ees' failureto read the back of the cards, I wouldcount thecards as evidenceof majority support.Neither the judge normy colleagues has beencompelled to examine theunderlying unfair laborpractices to determinewhether abargaining orderiswarranted.Iagree with my colleagues'findingthat theRespondentviolated the Act andengagedin objectionable conduct bysoliciting and promis-ing to remedy grievances and substantially increas-ing unit members'wages 1 day before the Board-conducted election.Because these unfair laborpracticesaffected every employee inthe unit, werecommittedby the highestmanagementofficialsand, particularlywith respect to thesubstantialwage increase,were of a nature that the effects aredifficult,if not impossible,to dispel,Iwould issue abargainingorder rather than directa second elec-tion.1414 See,e g , Honolulu Sporting Goods Co.,239 NLRB 1277,1282-1283(1979), enfd 620 F.2d 310(9th Cir. 1980).Ellen Rosenthal, Esq.,for the General Counsel.Jerome C. Byrne, Esq. (Gibson, Dunn & Crutcher),of LosAngeles, California,for the Respondent.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge.This case was heard at.Detroit,Michigan, on 3 and 4November 19861 pursuant to a charge filed in Case 7-CA-25951 on 20 June by the United Steelworkers ofAmerica, AFL-CIO-CLC (the Union)and a complaintissued on 5 August.The complaint alleges Nissan Research and Develop-ment, Inc. (the Respondent)violated Section 8(a)(1) ofthe NationalLaborRelationsAct (the Act) by interfer-ing with,restraining,and coercing its employees regard-ing their union activities and in order to undermine therepresentative status oftheUnionamong the unit em-ployees and to render an uncoerced rerun election im-possible by soliciting grievances of unit employees withthe implied promise that certain of those grievances in-cluding grievances about low wages would be favorablyresolved;advised unit employees they would receive asubstantialwage increase; distributed paychecks to unitemployees the day before a representation election whichcontained wage increases rangingfrom 17.8percent to36 percent;and refused to recognize the Union as the ex-clusive bargaining representative of the unit employees.The complaint further alleges that Respondent's unfairlabor practices are so serious and substantial in characterthat the possibility of erasing the effects of those unfairlabor practices and of conducting a fair rerun election bythe use of traditional remedies is slight, and the employ-iAll dates referredto are in 1986 unlessotherwise stated NISSAN RESEARCH & DEVELOPMENT603ees' sentiments regarding representation,having been ex-pressed through authorization cards, would,on balance,be protected better by issuance of a bargaining orderthan bytraditional remedies alone.The Respondent in its answer dated 12 August andamended at the hearing admits it informed unit employ-ees they would receive a wage increase effective on orabout 5 May and that paychecks incorporating suchwage increases ranging from 17.8 percent to 36 percentwere distributed to those employees on 15 or 16 May.However, it specifically denies having violated the Actas alleged.The issues involved in Case 7-CA-25951 are whethertheRespondent unlawfully solicited employees'griev-ances with the implied promise they would be resolved;announced and granted employees wage increases; andrefused to recognize the Union as the exclusive repre-sentative of the unit employees thereby violating Section8(a)(1) of the Act; and whethera remedial bargainingorder is warranted.Consolidated for hearing with the complaint in Case7-CA-25951is the resolution of objections to the elec-tion conducted in Case 7-RC-18022. This election bysecret ballot was conducted on 16 May based upon a pe-tition filed by the Union on 4 April and pursuant to aStipulation for Certification Upon Consent Election exe-cuted by the parties and approved by the Regional Di-rector forRegion 7 on30 Aprilamong the Respondent'semployees in the appropriate collective-bargaining unitdescribed as follows:All full-time and regular part-time auto mechanictechnicians and auto mechanic technician traineesemployed bythe Respondent at itsfacilitylocatedat 3995 Research Park Drive,Ann Arbor,Michi-gan; but excluding office clerical employees,profes-sional employees,guards and supervisors as definedin theAct, and allother employees.The tally ofballots reflects that out of approximatelysix eligiblevoters, twocast votesfor the Unionand fourcast votes against the Union.On 23May the Union timelyfiledthe following objec-tions to the conduct of the election:1.The Company informed employees just twoweeks prior to the election that it was increasingtheir wages by $2.00 to$3.00 per hour.2.The employees received this pay increase intheir checks received May 15, 1986, one day priorto the election.The Regional Director for Region 7 concluded thatthese objections raised issues of substantial and materialfacts including potentialcredibilityresolutions and or-dered that a hearing be held to resolve them.The issues involved in Case 7-RC-18022 are whetherthese objections have merit and warrant setting aside theelection.On the entirerecordin this case2 and from my obser-vations of the witnesses and after due consideration ofthe briefsfiled bythe General Counsel and the Respond-ent" I make the following4FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTRespondent,a Delaware corporation,with its principalofficeand place of business locatedatAnn Arbor,Michigan,isengaged in the business of the testing anddevelopment of motor vehicles.During 1985, a repre-sentative period,Respondent in the course of its oper-ations derived gross revenues in excess of $50,000 and itpurchased and received at itsAnn Arbor,Michigan facil-ity tools, test equipment,office supplies,and other goodsand materials,valued in excess of$50,000, directly frompoints located outside the State of Michigan.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO-CLC is alabororganizationwithinthe meaningof Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe Respondent is located at Ann Arbor,Michigan,where it is engaged in the testing and development ofmotor vehicles.It employs approximately 40 employees.Included among its officials and supervisory personnelareVice President Yamagata,VicePresidentNishigi,VicePresidentNagahara,CorporateAdministrationManager Ralph Grambush,5and Executive Vice Presi-dent Maeda.6The Respondent is 80-percent owned7byNissanMotor Corporation in U.S.A. (NMC). NMC is an importcar distribution company and has its headquarters locat-ed at Carson,California,which is a suburb of Los Ange-les,California. It is the channel through which Nissan inJapan sends automobiles and automobile parts to theUnited States.It has approximately 13 regions,11 distri-bution centers, and 8 ports and employs about 2200 em-ployees throughout the United States.Included amongNMC's officials and supervisory personnel at its head-quarters are Vice President of Administration K. Ogura,VicePresident of Human Resources in AdministrationRonald Cabibi,8Corporate Personnel Relations Manager2 The General Counsel's unopposed motion dated 30 December 1986to correct the transcript is granteda The Union did not submit a briefUnless otherwise indicated the findings are based upon the pleadings,admissions,stipulations and undisputed evidence contained in the recordwhich I creditGrambush assumed this position on 7 JulyThese five individuals are supervisors under the Act7The other 20 percent is owned by Nissan Motor Corporation Limitedin Japan(Nissan)8During the spring of 1986 Cabibi held the position of director of em-ployee relations 604DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMorris Duckworth,and Corporate Personnel Adminis-trationManager Robert Walpole.9The presidentof NMCis also the president of the Re-spondent and the vice president of finance for NMC is amember of the board of directors of the Respondent.The work product of theRespondent goes back toNissan in Japan to which the Respondent functionally re-ports.The relationship between NMC and the Respondentbesides having the common ownership and officials men-tioned includesNMC handling the payroll and pay-checks at its corporate office for the Respondent. NMCPersonnel Relations ManagerDuckworthalso contendsNMC establishes all of the benefits including pay for theRespondent's personnel and the policiesby which it op-erates.10B. The Unit and the Union's Alleged Majority StatusThe Union beganan organizing campaign among theRespondent'semployees in the springof 1986. FrankSlavik,who is employed by theRespondent as an auto-motive technician,testifiedhe initiallycontacted UnionOrganizer Joe Vereband arranged a meetingbetweenUnionOrganizersVereb and Steve Kelik and the Re-spondent'sautomotive technicians.The reason for ar-ranging the meeting asdescribed by Slavik was the auto-motive technicianswere verydissatisfied and saw noother way of gettingmanagement to listen to their com-plaints.Their principalcomplaint was low wages.The firstunion meetingwas heldon 28March. TheRespondent's employeeswho attended thismeeting be-sidesSlavikwereautomotive technicians Brian Monti-beller,Michael Kassa,RobertBolhuis, and automotivetechnician traineeThomasFlanagan.Respresenting theUnion wereOrganizersVereb and Kelik. According toSalvik at themeeting the union representatives gavethem union authorization cards to sign and told themtheyneededthe majority of the cardssignedto file a pe-tition.They said the purpose of petitioningfor an elec-tion was tohave the Unionrepresentthemas a bargain-ing unit.They also said the cards would be kept confi-dential and would not be given tothe company.Slavikstatedat themeetinghe readand then signed aunion authorizationcard and he observedthe other em-ployeespresent at the meeting also read and sign unionauthorization cardswhich he identified. These cardswere thengiven to the Union's representatives.The unionauthorization cards signedwhich have"Office,Technicaland ProfessionalEmployees" at thetop are captionedon the frontside immediately abovethe spacewhere theemployee signs and datesthe card asfollows:IHereby Authorize The United Steelworkers ofAmerica,AFL-CIO-CLC ToRepresentMe InCollectiveBargaining.The backof the authorization card is captioned as fol-lows:9 Those fourindividuals are agentsof theRespondent.10 None of the Respondent's officials testifiedThe purposeof signing thisAuthorization Card isto havethe UnitedStates Government(the Nation-alLabor Relations Board)conduct a Secret BallotElection for all eligible employeesat yourplace ofwork.The signed AuthorizationCardis not an applica-tion for membership in theOffice,Technical andProfessional Divisionof theUnited Steelworkers ofAmerica.By FederalLaw 30percent of all eligible em-ployees must sign Authorization Cards in order tohave the Government conduct a Secret Ballot Elec-tion to determine if a majority of the eligible em-ployees atyourplace of work desire Union Repre-sentation.The signed Authorization Cards are kept confi-dential.Youremployer will not know that yousigned an AuthorizationCardunless you tell him.The otheremployees that attended the union meetingThomasFlanagan,Michael Kassa,Robert Bolhuis, andBrianMontibeller,who were presented as witnesses bythe Respondent,all acknowledged signing union authori-zation cards at the meetingwhichthey identified. BothFlanagan and Kassa denied and Bolhuis did not recallreading the back side of the authorization cards theysigned.These employees also testified aboutwhat theywere told bythe union representatives at the meetingabout signing the authorization cards.Kassa said theywere told that signing the cards was in effect to get theball rolling sothey couldpetition for an election and thecardswere necessary to start the procedure.Bolhuisstatedtheywere told theyneeded to have the cardssigned beforethey couldpetition to have an election.Flanagan on direct examination statedtheywere told thepurpose of signing the card was just to have an electionstarted.However, under cross-examination,Flanagan,who acknowledged having read the frontof his authori-zation card before he signed it, contradicted his earliertestimonyby first specificallydenying the union repre-sentatives said signing the cards was just to get an elec-tion and then claimed he did not remember their havingsaid it.Montibeller statedtheyweretold theyneeded to signthe cards and it would look good if a majority signedcards so they could petition the Board to hold an elec-tion.However,he furtherstatedthey were told if theycould get a majority or all six employees to sign cards itwas possiblethe Companywould not even fight andwould just instatethe Unionthere.Montibeller also saidtheywere toldthe Unionwould petition for an electionso theywould be recognized as the representative.Flanagan and Kassa also said they were told nobodywould see the cards and Bolhuis and Montibeller saidtheywere told the Company would not know whosigned them.AccordingtoMontibeller there was also somethingsaid in the meeting about the vote could be withdrawn ifthe Union or theydecided to. Montibeller testified Orga-nizerVerebgave an example of a Honda plant in Ohiowhere theyhad petitionedfor a voteand the companyhad taken its own survey and after it was decided it was NISSANRESEARCH& DEVELOPMENTnot going to pass the electionwas withdrawn. This ex-ample was givenby Verebbecausethe employees all hadfears and worriesabout whatwas goingto happen afterthey signedthe cards.Chuck Dorais,another automotive technician em-ployed by the Respondentand presented as a witness bytheRespondent, testified he did not attendthe unionmeeting but signed a union authorizationcard.Doraisidentified a card dated 7 April as the card he signed.Dorian stated FrankSlavik gavehim the cardto sign,which hedenied reading,and told him the card wouldtakeforthin gettingthem a vote for the election.Brian Montibellertestified that shortly before the elec-tionwas held but after theelection noticeswere postedat theRespondent,whichwas between6 and 8 May, heasked Frank Slavikto calland have the election can-celed.However, Slavik reported back the vote would goon and wouldnot be withdrawn.WhileMontibellerclaimed he had discussions with Bolhuis,Kassa,orFlanagan beforeaskingSlavik they did not testify aboutitand Chuck Doraisdenied hewas involvedin trying toget the election cancelled.Under cross-examinationMontibelleracknowledgedhe made this request duringthe sameperiodof timehe was toldabout a raise he wasgetting. I tFrank Slavik acknowledged Montibeller askedhim to see if they couldget the electioncanceled. Aftermaking several unsuccessful attemptsto contact Organiz-erVereb whowas not in his office,Slavik informedMontibeller he was unable to getVereb and they couldnot do it right then. According to Slavik none of theother employees who werealso presentwhen he dis-cussed thiswith Montibellersaid anythingto him aboutcancellingthe electionand the issue was not raised at aunion meetingheld the day before the election.On 4 April the Union fileda petition seeking to repre-sent Respondent's auto mechanic technicians.On the pe-tition itwas indicated a requestfor recognition as bar-gaining representative was made on31Marcht z and inthe spaceprovided for showingthe datethe employerdeclined recognitionor if no reply has been received, thewords "Petition to serve as notice"had beeninserted.Thereafter the Union and theRespondent executed aStipulationfor Certification Upon ConsentElection ap-proved bythe RegionalDirector for Region 7 on 30April. The unitcontained in the stipulationisdescribedas follows:All full-time and regular part-time auto mechanictechnicians and auto mechanic technician traineesemployed by the Respondent at its facility locatedat 3995 Research Park Drive,Ann Arbor,Michi-gan; but excludingoffice clericalemployees,profes-sional employees,guards and supervisors as definedin the Act, and all other employees.The Respondent admits and I find the above-describedunit constitutes a unit appropriate for purposes of collec-" The announcement of this wage increase as discussed infra occurredon or about 5 May.is No evidence was proffered to show such a request for recognitionwas made.605tive bargaining within the meaning of Section9(b) of theAct.The electionwas held on 16 Maywhichthe Unionlost by a voteof 2 to 4.The unit atall times material herein was comprised ofautomotive technicians Frank Slavik,Chuck Dorais,BrianMontibeller,Robert Bolhuis,andMichael Kassaand automotive technician trainee Thomas Flanagan whobecame an automotive technician on or about 5 May.C. Soliciting Employees'GrievancesFrank Slavik testified the second week in April he ob-servedNMC Corporate Personnel Relations ManagerDuckworthatRespondent's garage talking to employeesMichael Kassa and Chuck Dorais.Slavik joined in theconversation which was mostly about their jobs.Slavikalso said there may have been a couple of complaintsabout Respondent'sVicePresident Yamagata and wages.Thiswas the first time Slavik had seen Duckworth atRespondent's facility.The following day Slavik testified the staff engineer in-formed the six automotive technicians to report to theconference room which they did. Duckworth waspresent.Slavik also believed ExecutiveVicePresidentMaeda'3 was there.Slavik stated Duckworth introducedhimself and asked them to air their complaints. Duck-worth also said he had heard there were some problemsand he would like to know why. The employees thenbrought up some of their complaints.The main com-plaintwas about the wages which everybody was verydissatisfiedwith.Therewere also several complaintsaboutVicePresident Yamagata.They mentioned theyhad complained about them before and asked why noone ever listened or paid attention that they were notbeing paid more.Duckworth's response was Californiabelieved Japan was following the management at the Re-spondent and Japanbelieved LosAngeles was followingthem and therefore no one was and no one was aware oftheirproblem.Duckworth mentioned several of theNissan facilities were unionized and as a rule they eitherreceived the same or slightly less wages.He also men-tioned he would be their negotiator if they went unionand he was a tough negotiator.Slavik asked Duckworthwhy he came there whereupon Duckworth replied hehad heard there were some problems and someone hadcalled the Union and he came to see what problemscaused that.Duckworth also said that he had taken a quick look attheir wages and he thought they were a little bit low andhe would make recommendations that their wages bebrought up to corporate standards. When Slavik askedDuckworth whether he had the authority to make surehis recommendations were followed his response was hedid not have the authority but his boss did and his bossgenerallyfollowed hisrecommendations.According to Slavik when employees asked questionsrelating to company policies Duckworth said he did notknow the answer and it would be best for someone whohad expertise in the area to answer questions.13Maeda did not testify. 606DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSlavik denied that prior to Duckworth's visit anyonefrom NMC had ever come to the Respondent and askedemployees about their problems.Corporate Personnel RelationsManager Duckworthacknowledged visiting the Respondent's facility on 16April and talking to some of the automotive techniciansthat day. He also acknowledged but at a later meetingtelling the employees if the Union was successful hewould probably be the negotiator and they were hardnegotiators. However he denied recalling having a meet-ingwith all the technicians the following day as de-scribed by Slavik.Duckworth stated he first learned of a problem at theRespondent about 14 April when Vice President Cabibiinformed him he had received the Union's petition fromVice President Ogura. Cabibi directed him to go to Re-spondent's facilityand assistthe Japanese staff with thepetition to ensure all of their policies and practices werebeing adhered to in the course of those types of matters.Duckworth, who denied having much knowledge of theRespondent at the time or having visited there before,stated Cabibi, pursuant to his inquiry, informed him theRespondent followed MNC's policies and procedures.Vice President Cabibi, who denied being aware at thetime there were any automotive technicians employed attheRespondent, corroboratedDuckworth's testimonyabout those instructions.Duckworth denied in trying to find out whether thepolicies had been followed it was his goal to determinewhat might have prompted the filing of the petition.Upon his arrival at Respondent's facility on 16 AprilDuckworth attempted to talk to Vice Presidents Yama-gata and Nishigi but had problems communicating withthem because of language barriers. He then talked toJudy Miles, who was the administrative assistant to Ex-ecutiveVice PresidentMaeda, to an engineer namedHumay and to two secretaries. Both Miles and HumayinformedDuckworth the automotive technicians wereunhappy about their pay which was not in accord withother Nissan facilities.Basedupon his conversations withMiles,Humay, and the secretaries, none of whom testi-fied,Duckworth concluded Nissan policies and proce-dures were not being followed at Respondent's facility.He decided those factors necessary to resolve the turmoilatRespondent's facilitywhich he would recommendwere there had to be a total disclosure of corporatepolicy; someone had to be assigned there who under-stood the policies and could enforce them; and the bene-fits and wages had to be dramatically improved bringingthem into line with the standard pay policy throughouttheUnited States which all of their people followedunless there was a collective-bargaining agreement cov-ering them. His recommendations would also include anadministrativemanager being placed there and VicePresident Yamagata either being removed or only beingresponsible for the Japanese nationals assigned there.Duckworth stated that afternoon he talked to the auto-motive technicians after -a secretary' 4 told him theywanted to speak to him. While Duckworth claimed atthe hearing he had concerns about talking to them hestatedNissan had apolicy' 5of honoring employees' re-quests to talk about problems.AccordingtoDuckworththe number of automotivetechnicians present when he talked to them that dayvaried from two to three or four andtheywould comeand go.He denied any other company officials werepresent. His version was he introduced himself and askedthem whattheydid.While talking several of them askedquestions.Thosequestions included what Duckworth'sresponsibilitieswere and whether the responsibilities ofthe techniciansin LosAngeles were comparable or simi-lar to theirs. One employee mentioned he had been onprobation about 2 years and asked what the companypolicywas on probationwhich Duckworthexplained.Two employees mentionedtheyhad been promised apay raise before quitting their jobs and coming to workfor theRespondent but after they startedwork theywere told the Respondent could not pay them what theywere promised.Anotheremployee said he had beendenied the right to lease a vehicleby VicePresident Ya-magata because he already had two cars in his family.One employee said when he asked Yamagata for a payraise Yamagata asked himwhy hedid not put his wife towork.Another employee mentioned he did not under-stand the health and insurance policies and had been un-successful in having it explained.When one of the em-ployees asked him was he there because of the petitionhis response was that was a stimulus for his coming buthe was there now to listen to the concerns they had ex-pressed to him and to ensure Nissan's policyforwhichhe was responsible was adheredto by theRespondent.Duckworthtestifiedhe toldthem he would take theirconcerns and thoseof the office staff back.He also toldone employee,who asked if he had the authority to im-plement such changes, that he would be coming back.Therewas also conversation about them wanting him tocomeback's and explain some of those things becausetheydid not have a lot of information.During the conversationDuckworthsaid he was askedwhy the techniciansinLosAngeles made more thantheydid and they said had been told it was based uponeconomics in theLos Angelesarea.Duckworthdenied itand saidtheyhad a standard rate.Whenthey askedwhether the standard rate applied to Nissan Motor Man-ufacturingCorporationin Smyrna,Tennessee,which wassubstantially higher than that at the Respondent, he toldthem it had its own policies and he was not familiar withtheir pay structure.Under cross-examinationDuckworthdenied he startedoff these conversationswiththe automotive techniciansby telling them he was thereto findout what was goingon, to explain policies, to make suretheywere beingproperly implemented and that the employees then start-ed asking him questions.However, upon being confront-ed with an affidavit he had given, which was preparedby an attorney representing the Respondent and submit-14 Thesecretary was not identified and did not testify75 This policywas not further described or identified16 Duckworth could not identify who asked him to return NISSAN RESEARCH & DEVELOPMENT607ted to the Board, Duckworth admitted making thosesame statementsin his affidavit. Although he stated suchstatementswere true he still denied the conversationswere started that way and claimed such statements in hisaffidavitwere an attempt to be concise as to the generalnature of the conversations covered.He also acknowledged asking them what they likedand disliked about working for Nissan and telling themhe was there to ask them what their concerns were andto resolve them if possible. Duckworth acknowledged asignificant complaint raised by the automotive techni-cianswas about their wage rates and said he informedthem a group in his department would evaluate theirwage rates and make adjustments to cover any deficien-cies.Duckworth also told them all of their complaints in-cluding those on wages would be looked into.Duckworth further said he told the technicians heplanned to make another visit there in a week or twowhich he had been planning to do all along.I credit the testimony of Frank Slavik rather than Cor-porate Personnel RelationsManager Duckworth con-cerning the statements Duckworth made to the automo-tive technicians. Apart from my observations of the wit-nesses indiscrediting Duckworth his testimony was bothcontradictory and implausible. Having credited Slavik Ifind about the middle of April Corporate Personnel Re-lationsManager Duckworth solicited the grievances ofthe automotive technicians and by telling them he wouldrecommend their low wages be brought up to corporatestandards and his recommendations were generally fol-lowed impliedly promised them their grievances aboutlow wages would be favorably resolved. This finding isalso consistent with Duckworth's admissions he told theautomotive technicians he was there to ask them whattheir concerns were and to resolve them if possible andhis own conclusions their wages were low.The following day Duckworth stated he informed Ex-ecutiveVice PresidentMaeda, who he said was notthere the previous day, about his findings and the recom-mendations he planned to make and to discuss with VicePresidentCabibi and Vice President Ogura.Maedaagreed an American administrator had to be employedand Nissan's policies had to be enforced. Maeda placedpart of the blame on Vice President Yamagata's inabilityto communicate in English and his following some verytraditional Japanese-type patterns or programs in em-ployee relations.About 21 April after his return to California Duck-worth stated he reported to Cabibi and Ogura on hisfindings and recommendations for the Respondent's facil-ity.These recommendations were to have an Americanadministrativemanager;do an immediate evaluation andsurvey of the salaries which he knew were low; toensure its policies were being enforced; the policies andprocedures had to be distributed on a wider basis; andthat specific guidelines had to be followed on disciplineand the way to handle employees. He requested Cabibito direct the studyon salariesbecause he did not havedirect authority over them himself.Duckworth stated upon discussing the pay increasewith Cabibi and Ogura which he said would probably besubstantial,Cabibi was asked if they granted a pay raisewould it not be construedas an unfairlabor practice.Cabibi however said it would be wrong if they did noth-ing andsince the policy had not been followed to contin-ue itwould be morally wrong. Cabibi said they shoulddo what was right despite the fact apetitionhad beenfiled and that was the course they would follow and waswhat should have been followedall along.Cabibi men-tioned people had already been injured and to withholdwhat they deserved would be improper.Vice President Cabibi testified he concluded fromDuckworth's report about Respondent not followingpolicies that the primary problem was one of communi-cationand cultural differences and Respondent's VicePresidentYamagata really did not understand theirsystem and therewas aneed for someassistance in thatarea.Cabibi,who claimed he was surprised to learn of thepay problems reported by Duckworth, stated he went toNMC's compensation department to investigate the prob-lem where he also found a lack of communication. Theunderstanding of Corporate Personnel Manager RobertWalpole," who was responsible for handling the day-to-day administration of compensation and benefits, andManagerof Compensation Fujita,18 both of whom wereunder Cabibi, was they had no authority to and were notto enforce or monitor NMC's policies over the Respond-ent.They had merely taken the recommendations of Re-spondent's officialson wage increasesand had processedthem through the payroll without evaluating their validi-ty or the conformance to policy. Cabibi stated he wassurprised to learn thissinceup until thattimeitwas hisunderstandingNMC had monitored the practices of Re-spondent'smanagement as toNMC's policies.According to Cabibi, Gaffeny, who isno longer em-ployed by NMC, had previously coordinated the pro-gram forhim and whenGaffeny left, this responsibilityof makingsureNMC's policies andprogramswere com-municated to the Respondent fell to Walpole and Fujita.However, Cabibi denied recalling whether he specificallyassignedthem to do thisand said hedid not clearly com-municatewhat he wanted them to do.Under cross-examinationwhile Cabibi acknowledgedNMC'spersonnelpolicy booklet provided thata commit-tee on which he was a member was responsible for con-ducting periodic audits and reviews of the compensationprogram to ensure compliance with policy and budgetguidelineshe denied having done a periodic review ofthe Respondent.Cabibi testified he then directed Fujita to make a studyon Respondent's employeesincludingthe six automotivetechnicians to find out where those employees should beifNMC policies, procedures, and directions had been fol-lowed in accordance with company policy.Cabibi acknowledged having discussed the petitionwithDuckworth and others and he determined theyshould correct any deficiencyas soon aspossible regard-less of what other consequences might be involved.17 According to Duckworth, Walpole had previously visited the Re-spondent's facility.18 Neither Walpole nor Fujita testified 608DECISIONSOF THE NATIONALLABOR RELATIONS BOARDCabibi stated each 6 months NMC's compensation de-partment sends out documents entitled"NonexemptSalaryMerit Review"to all vice presidents,directorsand managerswho havenonexempt personnel reportingto them.Thesedocuments represent directions, imple-mentation schedules,charts of rates and recommendedrate increases,and target percentages for the amount ofmerit increases.The effective dates of these reviews are1April and 1 October of each year at which time thewage increases are given.Under NMC'spolicies theautomotive technicians covered are hired at a standardminimum and move up under an automatic progressionfor three steps to midrange,provided they perform satis-factorily, afterwhich they go to a merit system. Theautomotive technicians in addition to receiving the auto-matic raises in each of the three steps also receive the 2-to 3-percent cost-of-living raises.Under NMC's systemalldepartments to whom these documents are sent arerequired to report back to NMC in writing to Walpoleand Fujita on salary adjustments for their employeesshowing their job classifications and recommended in-creases.Thisprogram is monitoredby NMC which hasto approve the wage increases and Fujita has to sign anapproval form stating the employment relation depart-ment has reviewed the recommendations as approvedand has authorizedpayrollto put it into their system andmake the payment to the employees.Both Cabibi and Duckworth stated Fujita informedthem such documents had systematically been sent to theRespondent and its predecessor company ERI fromwhich it took over in 1983. Duckworthalso said Re-spondent'svice president, Yamagata,had told him hehad received the documents and Cabibi said when he vis-ited Respondent's facility on 28 April Yamagata had thedocuments for the last several years on file.Cabibi acknowledged NMC had two subsidiaries locat-ed in the United States which were not covered byNMC'spolicies.Theywere Nissan Motor ManufacturingCorporation located at Smyrna,Tennessee,and NissanDesign International.Cabibi stated both of them report-ed to Nissan and gave as the reason the Smyrna plantwas not covered was because it was a manufacturingplant and under Japanese policy and culture such facili-ties exercise total self-control over their operations.Frank Slavik testified he attended a second meetingheld a couple of weeks after the first meeting. Present atthis meeting were Corporate Personnel Relations Manag-erDuckworth, Vice President Cabibi, and all of thehourly employees including the clerical employees andthe six automotive technicians.Slavik stated Duckworth introduced Cabibi who ex-plained his speciality was benefits and company policyand said he was there to field questions about the policy.The employees then raised questions.Therewas a dis-cussion about whether a car could be rented and for howlong and while Slavik stated Cabibi said there would bechanges he did not remember his exact response. Com-plaintswere raised about wages which was the majorissue.Theywere told an American administrator wouldbe hired to administer to the American staff and makesure policies were followed and they would try and pro-mote someone from within the Company who under-stood policies so there would be less of a problem tryingto train or teach someone Nissan's policies.They werealso told it would be recommended they follow corpo-rate guidelines and they were furnished a handbook atthe meeting.Both Duckworth and Cabibi stated they along withVice President Ogura met with Respondent's clericalemployees and automotive technicians on 28April.Ac-cording to Duckworth the reason Cabibi came was be-cause the automotive technicians had asked for someonewho could clarify things in the compensation area.Duckworth testified Cabibi told them he understoodtheyhad expressed some concern and had asked them tocome speak to them. After Cabibi explained his andOgura's responsibilities employees began asking ques-tions.One of the first questions asked was whether theRespondent followed policies from Japan or NMC. Cabi-bi's response was all of Respondent's functional workwent back to Japan but they were the responsibility ofNMC and therefore their policies were applicable andtheywere to follow them there.The employees alsoraised questions about policies relating to pay, benefits,car rental,discipline,and vacation all of which was cov-ered.Cabibi answered their questions and told them theywere doing things that were wrong and were in conflictof the policy. Cabibi told them some of the areas theyasked about would be looked into or studied.The technicians asked a lot of questions about pay,benefits,and policy includingwhy theywere not at themidrange of the progression and why their pay waslower than that of Los Angeles. Cabibi informed themthey had undertaken a study with reference to pay. Healso said their policies that had not been followed as faras discipline would be corrected and they would adheretoNissan'spolicies.Upon being asked were they notthere in responseto the Union'spetitionCabibi's re-sponse was that was the item or stimulus that broughtthe situation to their attention but that the changes thatwere being made were as a result of their policies notbeing followed and that to do anything else would bewrong.Cabibi said he recognized their right to selectwho ever they wanted but that was not the issue. Hesaid the issue was their policy and what was right orwrong and what they had not done in the past that theyneeded to do to make sure their policies are followed.According to Duckworth copies of the personnel poli-cies of Nissan were made available to the employees atthe meeting.Under cross-examination Duckworth acknowledged itwas the petition that identified some of the business con-cerns that required immediate treatment.He said Cabibitold employees regarding the concerns they raised thatcertain issues would be corrected and certain other mat-terswere already corrected or would be looked into.Duckworth also stated after the introduction the meetingstartedwith Cabibi saying the employees might havequestionstheywould like to ask him and he would re-spond. On pay Duckworth stated Cabibi said those sala-ries that were not in accordance with company policieswould be brought up to the correct wage they shouldbe. NISSAN RESEARCH & DEVELOPMENT609Vice President Cabibi stated he went to the Respond-ent's facilitywith Duckworth and Ogura because Duck-worth informed him the employees there wanted tospeak to someone in authority.Cabibi did not testifyabout what transpired at the 28 April meeting and Oguradid not testify.Thomas Flanagan stated at the meeting Duckworthsaid they were behind in what they should be gettingpaid and they would have an increase.They said whathad brought them there was what had been going onwith the Union and they were looking into what hadbeen going on. They also asked employees what theirconcerns or problems were.After the employees toldthem they saidtheywere going to look into it and seewhat they could do and they would try to resolve theirproblems.Based on the testimony of Respondent's own witnessesThomasFlanagan andCorporatePersonnelRelationsManager Duckworth,including his admissions,I find on28 April Vice President Cabibi and Duckworth solicitedthe grievances of the automotive technicians and im-pliedlypromised or promised them their grievancesabout low wages would be favorably resolved. Flana-gan's testimony in this regard reveals the automotivetechnicians were asked by Cabibi and Duckworth abouttheir concerns or problems and were not only told theywould try to resolve them but promised them a pay in-crease.Duckworth admitted the automotive technicianswere asked about their concerns and were told by Cabibiregarding the concerns they raised that certain issueswould be corrected and salaries would be brought up tothe correct wage they should be.D. Announcing and Granting Employees WageIncreasesFollowing the return of Vice President Cabibi, Corpo-rateRelationsManagerDuckworth, and VicePresidentOgura to California, Cabibi stated Manager of Compen-sationFujita subsequently gave him the report of hisstudy on the rates of Respondent's automotive techni-cianswhich showed where they would have been hadNMC's policies been followed. Fujita explained he ar-rived at the rates by taking the employees from their hiredates at the minimum rate of the range and moving themthrough the range on the automatic progression untilthey reached midpoint and then granting them an aver-age semiannual percentage increase which brought themto the current proposed rates on his chart. The chart re-flects the hourly pay rates to which automotive techni-cians should be raised as follows:Robert Bolhuis from$10.04 to $12.20; Chuck Dorais from $9.68 to $12.15; Mi-chaelKassa from$8.75 to $11;BrianMontibeller from$10.17 to $12.20; Frank Slavik from $10.36 to $12.20; andThomas Flanagan from $8.44 to $9.70.19 The wage in-creases actually given in May to Bolhuis, Dorais, Kassa,Montibeller, and Slavik effective 5 May raised theirhourly wage rates to $12.20 and the wage increase actu-19 Cabibi acknowledged in figuring the wage increases they had takenthe average merit increase and applied it to all of the automotive techni-cians since they did not know much about those employees and felt thatwas the fairest way to do it.ally given to Flanagan effective 5 May raised his hourlywage rate to $10.45. The differences between the wagerates proposed by Fujita's study and those actually givenwere explained by Cabibi or Duckworth. Cabibi statedDorais under the study would have received 5 cents anhour less. This was because his hire date had caused himto miss the cut off date of his first automatic review byabout 11 days. However, Cabibi took the position theyshould treat the automotive technicians all the same andhe directed they all except Flanagan be paid the $12.20hourly rate. On Kassa, Duckworth and Cabibi said theyconcluded Kassa had been treated improperly and not inaccordance with policy regarding his extended probationand they approved the $12.20 hourly wage rate for himrather than the proposed $11 hourly rate. Duckworth ex-plained Flanagan was raised to $10.45 an hour ratherthan the proposed $9.70 an hour because of his prior ex-perience with General Motors and the work he was nowperformingfor theRespondent and because he was nothired at the rate originally promised.About the first part of May Corporate Personnel Rela-tionsManager Duckworth,VicePresidentNagahara,and Corporate Administration Manager Grambush to-gether met separately with each of the automotive tech-nicians and informed them about the wage increases theywould receive.Frank Slavik stated they told him the automotive tech-nicians were to receive wage increases so they would bestandardizedwith corporate policy as far as wages.Duckworthsaidthey had studied their previous salaryreviews and the raisestheywere getting should takethem approximately to where they should be if manage-ment had taken the corporate guidelines and followedthem through to that point. They said all of the automo-tive technicianswould be making the same exceptThomas Flanagan who would be a little bit different be-cause he had been a recent hire.Slavik,whose hourlypay rate was $10.36,was told his new pay rate would be$12.20 an hour. He was also told Grambush would betheir new administrator and he would be reviewing jobtitle salaries so they could be gone over in departmentsmore in the future.Both Thomas Flanagan and Brian Montibeller in theirmeetings testified they were informed their raises wouldbring them up to the level orin linewith what the auto-motive technicians in California received. They said theywere also shown pay scales with the rates listed for auto-motive technicians.Corporate Personnel RelationsManager Duckworthstated at these meetings each automotive technician wasgiven an employee action form showing the pay ratethey were making and the new pay rate they would bemaking when the change in their pay rates became effec-tive on 5 May. Duckworth also showed them a copy ofthe pay progression chart and where they would havebeen had they been treated according to the policies forthat period of time.Duckworthdenied ever saying the wage increaseswere conditioned on how the employees voted in theelection. The only thing Duckworth stated that was saidabout the election was one unidentified automotive tech- 610DECISIONS OF THENATIONALLABOR RELATIONS BOARDnician asked was it not an unfair labor practice to pro-vide a raise before the election.He responded by sayingfrom their point of view it was not and it was requiredbecause their policies had not been followed.Upon sug-gesting to the automotive technician if he felt it shadedhis judgment on the election he could elect not to re-ceive the raise which Duckworth would guarantee himafter the election regardless on the outcome and retroac-tive to the date due, the automotive technician decidedto take the raise before the election.Frank Slavik, ThomasFlanagan,and Brian Monti-beller all acknowledged at the meetings at which thewage increases were announced there was no discussionabouthow they wouldvote in the election.On or about 5 May the Respondent admittedly in-formed each of the unit employees that they would re-ceive a wage increase effective that date and that theirpaychecks incorporating those wage increases, whichranged from 17.8 percent to 36 percent,were distributedto them on 15 or 16 May.20 Frank Slavik credibly statedwithout denial his wage increase showed up in his pay-check received the day before the election which washeld on 16 May and I find that was the date all of themwere paid.Based on Respondent's admissions and its records andthe testimony of the various witnesses set forth above Ifind on or about 5 May the Respondent advised each ofthe automotive technicians they would receive a substan-tialwage increase effective that date and that their pay-checks incorporating those wage increases ranging from17.8 percent to 36 percent were distributed to them theday before the 16 May election.While Frank Slavik acknowledged employees weregiven job performance evaluations and wage increasesabout 1 April and 1 October each year he denied priortoApriland May the Respondent had even informedhim about the Respondent's policy on wage increases in-cludingwho determined the amount or what it wasbased on. During his job evaluation by Respondent'svice presidents,Yamagata and Nishigi, for his 1 Aprilwage increase Slavik credibly testified without denial heexpressed dissatisfaction with the amount of the 26-cent-an-hour wage increase he was to receive.Upon com-plaining the California automotive technicians made con-siderably more than they did, Yamagata's response wasCalifornia had higher standards and a higher cost-of-living and therefore they deserved more money. Whenhe brought up that the Tennessee plant also paid higherwages Yamagata said manufacturing firms paid higher.Slavik then mentioned Ford, Chrysler, and GeneralMotors also paid higher wages whereupon Yamagata'sresponse was they were UAW shops and therefore theyreceived higher wages.Slavik said he had also com-plained to Yamagata at the time of the previous 1 Octo-ber job performance evaluation that he thought their sal-arieswere too low and other facilities paid more andthey should also be paid more. While Yamagata on both20 These wage increases were in addition to wage increases varyingfrom 2 6 percent to 3.5 percent given to them on 1 April and were sub-stantially higher than the previous wage increases given to them whichranged from 2 4 percent to 5 5 percentoccasions said he would investigate Slavik's complaintshe never got back to Slavik about them.E. Analysis and ConclusionsThe General Counsel contendsthe Respondentviolat-ed Section 8(a)(1) ofthe Act by unlawfullysoliciting em-ployees' grievanceswiththe impliedpromise they wouldbe resolved;announced and grantedemployeeswage in-creases; andrefused torecognizethe Union. It is furthercontended a remedial bargaining order is warranted.The Respondentdenieshaving violated the Act. Whileit admits giving its employees a wage increasejust beforethe representation election it assertsthe granting of theraiseswas justified and thereforenot unlawfulbecause oftheRespondent's failure to follow Nissan'spolicies onraiseswhichitcontendswereapplicable to Respondent'semployees.Section8(a)(1) of the Act prohibits an employer frominterferingwith,restraining,and coercing its employeesin the exerciseof their rightsguaranteedin Section 7 ofthe Act.The test appliedin determiningwhethera violation ofSection 8(a)(1) of the Act has occurred is "whether theemployer engaged in conductwhich,itmayreasonablybe said,tends to interferewith the freeexercise of em-ployee rightsunder the Act."ElectricalFittingsCorp.,216 NLRB 1076 (1975).The initialissue discussediswhetherthe Respondentunlawfully solicited employees'grievances with promisesto resolve them.The solicitation of employees'grievances during aunion organizational campaign with promisesto correctthem is coercive and violates Section8(a)(1) of the Act.Uarco Inc.,216 NLRB 1 (1974). Where an employer hadhad a pastpolicy or practiceof solicitingemployees'grievancesthe employermay continue such a policy andpractice during a union organizational campaign.Kings-boro Medical Group,270 NLRB 962, 963 (1984).The findings,supra, establishabout the middle of AprilCorporatePersonnel Relations ManagerDuckworth so-licited thegrievances of Respondent's automotive techni-cians and impliedly promisedthem theirgrievancesabout their low wageswould be favorably resolved. On28 April Duckworth and VicePresidentCabibi also so-licited the grievancesof the automotivetechnicians andimpliedly promised or promised them their grievancesabout theirlow wageswould be favorably resolved.These acts occurred during the Union's organizing cam-paign among Respondent's automotive technicians and Ifind theywere in response to a petitionthe Union hadfiled on 4 Aprilseeking to represent those employees.Prior to thattime the Respondenthad neversolicited itsemployees'grievances and there was nopolicy or prac-tice ineffect atRespondent's facilityregarding the solici-tationof employees'grievances.Based on the foregoing evidence I am persuaded andfindthe Respondentabout the middle of Apriland on 28April unlawfully solicitedits employees' grievances andimpliedlypromisedor promised to favorably resolvetheir grievancesabout theirlow wagesbecause of their NISSAN RESEARCH&DEVELOPMENT611union activities and thereby violated Section 8(a)(1) ofthe Act.The next issue discussed is the Respondent's announce-ment and granting of wage increases to its automotivetechnicians.A grant or promise of benefits made by an employerto its employees during a union organizational effort willbe considered unlawful unless the employer can providean explanation other than the organizational activity forthe timing of the grant or announcement of such benefits.It is upon the employer to show by objective evidencethat it would have made the same grant or announce-ment of benefits had the union not been present.VillageThrift Store,272NLRB 572 (1983).An employer whenconfronted by a union organizing campaign must pro-ceed as it would have done had the union not been con-ducting its campaign.Russell Stover Candies,221 NLRB441 (1975).The granting of wage increases during thependency of a representation proceeding has been heldto be lawful where such action is consistent with pastpractices or has been decided upon prior to the onset ofunion activities.MarineWorld USA,236 NLRB 89, 90(1978).The above findings establish on or about 5 May theRespondent advised each of the automotive techniciansthey would receive a substantial wage increase effectivethat date.Theirpaychecks incorporating those wage in-creases ranging in amounts from 17.8 percent to 36 per-cent were distributed to them the day before the repre-sentation election held on 16 May.The decision to grantsuch wage increases was not considered or made untilafter the Union began its organizing campaign and hadfiled its representation petitionon 4 April.The Respondent contends that the granting of suchwage increases at the time was justified and was not un-lawful. Its reasons were because NMC had discoveredfor the first time after the representation petition wasfiledthat the Respondent had not been following Nis-san's policies on wage increases by which NMC claimsthe Respondent is bound and the granting of such wageincreases was necessary to bring the wage rates of Re-spondent's automotive technicians in line with these poli-cies.Both the contention and supporting reasons are un-persuasive and contrary to the evidence.From Respondent's inception in 1983 it was not shownto have ever followed Nissan's policies in granting wageincreases to its employees.The reason Respondent's vicepresident,Yamagata,gave at the time of the April wageincrease,which occurred only shortly before the wageincrease in issue here, for not paying Respondent's auto-motive technicians the same wage rates as NMC's auto-motive technicians,who were under Nissan's policies,was because they had a higher standard and cost-of-living and therefore deserved more money than Re-spondent's employees.Thus, it is clear the Respondentdid not follow or consider itself bound by Nissan's poli-cies on granting wage increases but rather it had and ex-ercised its own policy.Since NMC had always administered the payroll forthe Respondent it too would have had knowledge longbefore the filing of the Union's representation petitionthat the Respondent did notfollowor comply with Nis-san's policies on granting wage increases to its employ-ees. If as the Respondent now contends such policieswere always applicable to Respondent'semployees novalid explanation was proffered for not enforcing thembefore.While NMC's officials,Vice President Cabibi andCorporate PersonnelRelationsManagerDuckworth,sought to blame this on a lack of communications withtheir subordinates who administered the payroll thosesubordinates did not testify to support this assertion anditdoes not appear plausible such a situation could havecontinued in existence for years without their knowl-edge.Moreover,if as the Respondent now contends thereal purpose of granting the May wage increases to theRespondent's automotive technicians was to make up forthe failure of the Respondent to comply with Nissan'spolicies on wage increases in the past, it would appearthe Respondent would also have paid them their backwages, which it did not,to make up for such losses suf-fered by them.Based on the findings that the Respondent prior to thefiling of the union representation petition on 4 April hadits own policy on granting wage increases to its automo-tive technicians and the Nissan policies on wage in-creases had never been applied to them before, andabsent as here any valid or plausible explanation forgranting the wage increases in issue here, I am persuadedand find the Respondent on or about 5 May unlawfullyannounced to its automotive technicians they would re-ceive a substantial wage increase effective that day andthe Respondent on 15 May, the day before the represen-tation election,unlawfully distributed paychecks contain-ing those substantial wage increases to its automotivetechnicians to undermine the Union's organizational cam-paign and thereby violated Section 8(a)(1) of the Act.The remaining issue to be resolved is whether the Re-spondent unlawfully refused to recognize the Union asthe bargaining representative of the automotive techni-cians and a remedial bargaining order is warranted.Under the general principles enunciated by the Su-preme Court inGissel,21applicable to the issuance ofbargaining orders, such orders are authorized to redressthose unfair labor practices so coercive that even in theabsence of an 8(a)(5) violation,a bargaining order wouldbe necessary to repair the unlawful effects of such unfairlaborpracticesand in the less extraordinary casesmarked by less persuasive practices which nonethelessstillhave the tendency to undermine majority strengthand impede the election process.In the latter instancethe Board is to determine the nature and extent of theemployer's unlawful conduct and ascertain whether theuse of traditional remedies would ensure a fair election.Insofar as the unlawful granting of raises to employeesas a basis for issuance of a bargaining order is concerned,the Board in C &G Electric,180NLRB 427(1969),stated as follows:However, where, as here, the Employer grants sub-stantialwage increases to a high percentage of hisemployees in violation of Section 8(a)(1) the em-21NLRB v G,ssel Packing Co,395 U.S 575 (1969). 612DECISIONSOF THE NATIONAL LABORRELATIONS BOARDployees are not likely to miss the inference that "thesource of benefits now conferred is also the sourcefrom whichfuture benefitsmust flow and whichmay dryup if it is not obliged."N.L.R.B v. Ex-changeParts,375 U.S. 405. We findthat this unlaw-ful conduct was of such a nature as to have a lin-gering effect and the use of traditional remedies wasunlikely to insure a fair or free rerun election. Thus,even in the absenceof theunlawful interrogationwe would conclude that the violations of Section8(a)(1) require the bargaining order issued hereinfor the reasons stated above.Where an election has been held a bargaining orderwill not be issued where otherwise appropriate unless theelection be set aside upon meritorious objections filed inthe representation case.Irving Air Chute Co.,149 NLRB627 (1964),enfd.350 F.2d 176(2d Cir. 1965).A remedial bargaining order to be issued requires ashowing that a union represented a majority of the em-ployer'semployees in an appropriate unit.GourmetFoods,270 NLRB 578 (1984).Unambiguous authoriza-tion cards are invalid because of misrepresentation onlyif employees are told or intentionally led to believe thatthe sole purpose of the card is to secure an election.Wal-green Co.,221NLRB 1096(1975).The findings herein establish all six of Respondent'sautomotive technicianswho comprise the appropriatebargaining unit signed union authorization cards.Howev-er, the cards they signed while indicating they were au-thorizing the Union to represent the signer in collectivebargaining expressly stated they were not applicationsfor membership and that the purpose of signing the cardwas to have the Board conduct a secret ballot electionfor all eligible employees at their place of work. Thepurpose stated on the card is also consistent with whatthe employees were told at the union meeting they at-tended at which they were solicited by the union repre-sentative to sign cards.While one employee did statethey were also told if all six employees signed cards itwas possible the Company would instate the Union itwas not explained how this would be accomplished andthey were further told nobody would see the cards andthe Company would not know who signed them. Sincethe stated purpose of signing the card was to get an elec-tion and therefore would negate its use for any otherpurpose I find such cards are invalid for the purpose ofestablishing the Union represented a majority of the Re-spondent's unit employees and absent as here a showingof majority status by the Union no basis exists for findingtheRespondent unlawfully refused to recognize theUnion and no bargaining order could be issued even if itmight otherwise be warranted to remedy the unfair laborpractice found here.22nouncing to its automotive technicians they would re-ceive a substantial wage increase effective that day andthe Respondent on 15 May,the day before the represen-tation election,unlawfully distributed paychecks contain-ing these substantialwage increases to its automotivetechnicians,I find both of the Union's Objections 1 and 2set forth supra have merit and are sustained.The Board has long held that conduct violative ofSection 8(a)(1) of the Act is, a fortiori,conduct whichinterfereswith the laboratory conditions of an election.LifeSavers,Inc.,264 NLRB 1257 (1982);Super ThriftMarkets,233 NLRB 409(1977); andDal-Tex Optical Co.,137 NLRB 1782,1786 (1962).Based on the findings that the Union'sObjections 1and 2 both have merit and should be sustained I findsuch conduct was sufficient to have interfered with theelection held on 16 May and to warrant setting the elec-tion aside.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent set forth in sectionIII, above,found to constitute unfair labor practices oc-curring in connection with the operations of the Re-spondent described in section I, above,have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.CONCLUSIONS OF LAW1.Nissan Research and Development,Inc. is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.2.United Steelworkers of America,AFL-CIO-CLC isa labor organization within the meaning of Section 2(5)of the Act.3.By soliciting its employees'grievances and impliedlypromising or promising to favorably resolve their griev-ances about their low wages because of their union ac-tivities; and by announcing and granting substantial wageincreases to its employees to undermine the Union's or-ganizational campaign,Respondent has interfered with,restrained,and coerced its employees in the exercise oftheir rights guaranteed in Section 7 of the Act and hasengaged in unfair labor practices in violation of Section8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.The Union's Objections 1 and 2 all occurring duringthe critical period have been sustained by the evidenceand the Respondent has thereby interfered with and ille-gally affected the results of the election held on 16 May1986.F. The Objections to the ElectionHaving found that the Respondent violated Section8(a)(1) of the Act on or about 5 May by unlawfully an-22 Since nobargainingorder can issue I do not find it necessary to de-termine whether the unfair labor practices are sufficient to warrant suchan order.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfairlaborpractices within the meaning of Section8(a)(1) of theAct, Ishall recommend that it cease anddesist therefrom and take certain affirmative action to ef-fectuate the policiesof the Act. NISSAN RESEARCH& DEVELOPMENTThe General Counsel's request that the remedial orderinclude a visitatorial clause authorizing the Board toengageindiscovery under the Federal Rules of CivilProcedure to enable it to monitor compliance with theBoard's Order as enforced by the court of appeals is re-jected on the grounds the Board does not provide fordiscovery procedures in its proceedings and there is noshowing that under the circumstances presented heresucha clause isnecessary.Further in Case 7-RC-18022 having found that theUnion's Objections 1 and 2 were sustained by the evi-dence I shall recommend that the election held on 16May 1986 be set aside and the case be remanded to theRegional Director for Region 7 and a new election shallbe conducted.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed23ORDERThe Respondent,Nissan Research and Development,Inc.,Ann Arbor,Michigan,itsofficers,agents, succes-sors, and assigns, shall1.Cease and desist from(a) Soliciting its employees'grievances including thoseabout low wages and implying or promising to favorablyresolve them because of their union activities.(b)Announcing or granting wage increases to its em-ployees to undermine the organizational campaign of theUnited Steelworkers of America,AFL-CIO-CLC orany other labor organization.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section7 of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a) Post at its Ann Arbor, Michigan facility copies ofthe attached notice marked"Appendix."24 Copies of said23 If no exceptions are filed asprovided by Sec 102 46 ofthe Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shallbe deemed waived forallpur-poses24 If this Order is enforcedby a judgmentof a United States court ofappeals, the words in the notice reading"Posted by Order of theNation-alLaborRelations Board" shall read "Posted Pursuant to a Judgment of613notice on forms furnished by the Regional Director forRegion 7 shall after being signed by Respondent's au-thorized representative be posted immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint is dis-missed insofar as it alleges unfair labor practices not spe-cifically found herein.IT IS FURTHER ORDERED in Case 7-RC-18022 that theelection held on 16 May 1986 is set aside and the case isremanded to the Regional Director for Region 7, whoshall conduct a new election in the appropriate unit atsuch time as he deems the circumstances permit the freechoice of a bargaining representative.the United States Courtof AppealsEnforcingan Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTsolicitour employees'grievances in-cluding those about low wages and imply or promise tofavorably resolve them because of their union activities.WE WILLNOT announce or grant wage increases to itsemployees to undermine the organizational campaign ofthe United Steelworkers of America,AFL-CIO-CLC orany other labor organization.WE WILLNOT in any like or related manner interferewith, restrain,or coerce employees in the exercise of therights guaranteed them in Section7 of the Act.NISSAN RESEARCH AND DEVELOPMENT, INC.